DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The title of the Application is amended to:
VIDEO FRAME TO FRAME DIFFERENCE WATERMARKING WITH DRM METADATA

Allowable Subject Matter
Claims 1-11, 13-17 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-11, 13-17 and 24 are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests a computer-implemented method comprising: accessing a content item including a plurality of frames, wherein each of a number of elements within the frames is associated with an inter-frame difference measure representing changes in the element between two frames; accessing information for embedding in the content item; embedding symbols of the information in the content item by manipulating the inter- frame difference measure of a selected element through a number of frames using an algorithm and the information, wherein the information is used by the algorithm to control the manipulation; generating metadata relating to one or more of the selected elements, selected frames, and a difference measure function; outputting the manipulated content item as a watermarked content item having the information embedded therein; and providing access to the metadata for use in decoding the watermarked content item.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG Pub 2005/0123169 to Wendt discloses a method and/or apparatus for embedding and detecting watermarks in a set of data frames, where a secondary domain is used for combining the data frame, watermark, and a geometric pattern for holding the watermark, and that secondary domain is used for post-combination filtering of the modified data frame. The secondary domain is preferably a wavelet domain or sub-band domain. The geometric pattern for holding the watermark is reversibly mappable between a complex pattern in the original domain of the data frame and a simple pattern in the secondary domain where combination and filtering takes place.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976. The examiner can normally be reached Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/Primary Examiner, Art Unit 2672